                                                                                                             Lorna Walker   #154724
                                                                                                             The Law Offices of
                                                                                                               SWEET & WALKER, P.C.
                                                                                                             2380 Junipero Serra Boulevard, Suite B
                                                                                                             Daly City, California 94015
                                                                                                             Phone (415) 334-1600 Fax (415) 334-0855
                                                                                                             Email: mail@sweetwalker.com

                                                                                                             Attorney for
                                                                                                             TROY D. MCMAHAN



                                                                                                                                       UNITED STATES BANKRUPTCY COURT

                                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA

                                                                                                                                          SAN FRANCISCO DIVISION


                                                                                                             In Re:                               |
                                                                   SAN FRANCISCO, CALIFORNIA 94127-0558




                                                                                                                                                  |
                     SWEET & WALKER

                                                                          Telephone: (415) 334-1600




                                                                                                                                                  |               NO. 18-31087 (HLB)
                                      A PROFESSIONAL CORPORATION




                                                                                                                   SEDGWICK, LLP,                 |
THE LAW OFFICES OF




                                                                               P.O.Box 27558




                                                                                                                                                  |               OBJECTION TO JOINT PLAN
                                                                                                                                                  |               OF LIQUIDATIONS OF
                                                                                                                              Debtor.             |               SEDGWICK, LLP
                                                                                                                                                  |
                                                                                                                                                  |               HON. HANNAH L.
                                                                                                                                                  |               BLUMENSTIEL, JUDGE
                                                                                                                                                  |               DATE: January 30, 2020
                                                                                                                                                  |               TIME: 10:00 a.m.
                                                                                                                                                  |               DEPT: 19
                                                                                                             _____________________________________|




                                                                                                             Objection to Joint Plan of Liquidation Of Sedgwick, LLP
                                                                                                             Case No. 18-31087 (HLB)
                                                                                                          Case: 18-31087   Doc# 328   Filed: 01/16/20   Entered: 01/16/20 14:15:39   Page 1 of
                                                                                                                                                   10
                                                                                                                                              TABLE OF CONTENTS




                                                                                                             I. INTRODUCTION.................................................... 1

                                                                                                             II. ARGUMENT     ..................................................... 2

                                                                                                                A. CCP SECTION 877.6 IS INAPPLICABLE TO THE POTENTIAL CLAIMS.... 2

                                                                                                                B. EVEN ASSUMING, ARGUENDO, THAT CCP SECTION 877.6 IS APPLICABLE,
                                                                                                                   DEBTOR FAILS TO SHOW THE PROPOSED SETTLEMENT MEETS THE GOOD
                                                                                                                   FAITH REQUIREMENTS OF CCP 877.6 OR RULE 9019................. 3

                                                                                                                C. THE DEBTOR HAS FAILED TO COMPLY WITH CCP 877.6 REQUIREMENTS.. 4

                                                                                                                D. THE DEBTOR FAILED TO SHOW THE PLAN TREATS CLASS 3 MEMBERS
                                                                                                                   FAIRLY AND EQUITABLY......................................... 5
                                                                   SAN FRANCISCO, CALIFORNIA 94127-0558




                                                                                                                E. THE DEBTOR FAILED TO INVESTIGATE ALL CLAIMS.................. 6
                     SWEET & WALKER

                                                                          Telephone: (415) 334-1600
                                      A PROFESSIONAL CORPORATION
THE LAW OFFICES OF




                                                                               P.O.Box 27558




                                                                                                                F. THE DEBTOR FAILED TO SUPPORT ITS LIQUIDATION ANALYSIS ....... 6

                                                                                                             III.   CONCLUSION................................................... 8




                                                                                                             Objection to Joint Plan of Liquidation Of Sedgwick, LLP
                                                                                                             Case No. 18-31087 (HLB)                                                             i
                                                                                                          Case: 18-31087   Doc# 328   Filed: 01/16/20   Entered: 01/16/20 14:15:39   Page 2 of
                                                                                                                                                   10
                                                                                                                   PLEASE TAKE NOTICE that Troy D. McMahan (“MCMAHAN”), who has

                                                                                                             been classified as a Class 3 Interest Holder claim1 and Non-Settling

                                                                                                             Partner by the Debtor, hereby objects to the Joint Plan of

                                                                                                             Liquidation of Sedgwick, LLP (the “Plan”) on the following grounds:

                                                                                                                                                        I.

                                                                                                                                                 INTRODUCTION

                                                                                                                   Sedgwick, LLP’s (the “Debtor”) proposed Plan seeks to bar

                                                                                                             Non-Settling Former Partners from “commencing any and all past,

                                                                                                             present, or future Claims or causes of actions and from asserting

                                                                                                             any and all allegations of liability or damages, of whatever kind,

                                                                                                             nature or description, direct or indirect, in law, equity or
                                                                   SAN FRANCISCO, CALIFORNIA 94127-0558
                     SWEET & WALKER

                                                                          Telephone: (415) 334-1600




                                                                                                             arbitration, absolute or contingent, in tort, contract, statutory
                                      A PROFESSIONAL CORPORATION
THE LAW OFFICES OF




                                                                               P.O.Box 27558




                                                                                                             liability or otherwise, whether or not based on strict liability,

                                                                                                             negligence, gross negligence, fraud, breach of fiduciary duty or

                                                                                                             otherwise (including attorneys’ fees, costs or disbursements),

                                                                                                             against a Settling Former Partner in any way, based on, relating to,

                                                                                                             or arising from, their prior relationship and duties and

                                                                                                             responsibilities under the Partnership Agreement.” (See Plan, pp.

                                                                                                             44:23-28 – 45:1-2.)       Debtor alleges that such Plan provision is

                                                                                                             authorized under Bankruptcy Rule (“Rule”) 9019 and California Code

                                                                                                             of Civil Procedure (“CCP”) Section 877.6.               However, CCP Section

                                                                                                             877.6 is not applicable to the facts of this case.                 Moreover, even

                                                                                                             assuming, arguendo, that it is applicable, Debtor fails to show that


                                                                                                             1
                                                                                                               As a Class 3 claim, MCMAHAN is deemed to reject the Plan. (See Disclosure
                                                                                                             Statement in Support of Joint Plan of Liquidation of Sedgwick LLP (Doc. No. 296).)
                                                                                                             Objection to Joint Plan of Liquidation Of Sedgwick, LLP
                                                                                                             Case No. 18-31087 (HLB)                                                             1
                                                                                                          Case: 18-31087   Doc# 328   Filed: 01/16/20   Entered: 01/16/20 14:15:39   Page 3 of
                                                                                                                                                   10
                                                                                                             this proposed settlement meets the good faith requirements mandated

                                                                                                             under this section and Rule 9019 and fails to comply with the

                                                                                                             procedural requirements of CCP 877.6.

                                                                                                                   MCMAHAN further objects to the proposed Plan on the grounds

                                                                                                             that Debtor’s Liquidation Analysis is unsupported by any facts and

                                                                                                             the Plan fails to meet the statutory fairness requirements of

                                                                                                             Section 1129 of the Bankruptcy Code.

                                                                                                                                                        II.

                                                                                                                                                    ARGUMENT

                                                                                                                A. CCP SECTION 877.6 IS INAPPLICABLE TO THE POTENTIAL CLAIMS.

                                                                                                                   CCP Section 877.6 provides that:
                                                                   SAN FRANCISCO, CALIFORNIA 94127-0558
                     SWEET & WALKER

                                                                          Telephone: (415) 334-1600




                                                                                                                   (a)(1) Any party to an action in which it is alleged that two
                                      A PROFESSIONAL CORPORATION
THE LAW OFFICES OF




                                                                                                                   or more parties are joint tortfeasors or co-obligors on a
                                                                               P.O.Box 27558




                                                                                                                   contract debt shall be entitled to a hearing on the issue of
                                                                                                                   the good faith of a settlement entered into by the plaintiff or
                                                                                                                   other claimant and one or more alleged tortfeasors or co-
                                                                                                                   obligors, upon giving notice in the manner provided in
                                                                                                                   subdivision (b) of Section 1005. . . .
                                                                                                                   (c) A determination by the court that the settlement was made
                                                                                                                   in good faith shall bar any other joint tortfeasor or co-
                                                                                                                   obligor from any further claims against the settling tortfeasor
                                                                                                                   or co-obligor for equitable comparative contribution, or
                                                                                                                   partial or comparative indemnity, based on comparative
                                                                                                                   negligence or comparative fault.
                                                                                                                   (emphasis added)

                                                                                                                   Here, there is no allegation that any Settling Former Partner

                                                                                                             is a joint tortfeasor or co-obligor on a contract debt with any

                                                                                                             other Former Settling Partner, let alone the Non-Settling Former

                                                                                                             Partners.     Rather, all former partners are separately liable for

                                                                                                             their individual obligations, and only to the extent of their

                                                                                                             interest in the limited partnership.             Moreover, CCP Section 877.6(c)

                                                                                                             Objection to Joint Plan of Liquidation Of Sedgwick, LLP
                                                                                                             Case No. 18-31087 (HLB)                                                             2
                                                                                                          Case: 18-31087   Doc# 328   Filed: 01/16/20   Entered: 01/16/20 14:15:39   Page 4 of
                                                                                                                                                   10
                                                                                                             specifically limits the preclusion of claims to indemnification or

                                                                                                             contribution among the joint obligors based on comparative fault or

                                                                                                             comparative negligence.         Despite this restriction, Debtor seeks to

                                                                                                             extinguish any and all claims against the Settling Former Partners,

                                                                                                             even claims of gross negligence, fraud, and breach of fiduciary

                                                                                                             duty.   The Debtor’s effort to expand the protections provided under

                                                                                                             CCP Section 877.6 should not be condoned since it contrary to the

                                                                                                             specific language of the statute and lacks legal authority.

                                                                                                                B. EVEN ASSUMING, ARGUENDO, THAT CCP SECTION 877.6 IS APPLICABLE,
                                                                                                                   DEBTOR FAILS TO SHOW THE PROPOSED SETTLEMENT MEETS THE GOOD
                                                                                                                   FAITH REQUIREMENTS OF CCP 877.6 OR RULE 9019.

                                                                                                                  Debtor alleges in its Plan that the proposed settlement with a
                                                                   SAN FRANCISCO, CALIFORNIA 94127-0558
                     SWEET & WALKER

                                                                          Telephone: (415) 334-1600




                                                                                                             number of former partners is “reasonable.”               However, the Debtor
                                      A PROFESSIONAL CORPORATION
THE LAW OFFICES OF




                                                                               P.O.Box 27558




                                                                                                             fails to set forth each Settling Former Partner’s potential

                                                                                                             liability or contribution to the settlement and has refused to

                                                                                                             provide such information to MCMAHAN.             As set forth above, and as

                                                                                                             admitted by the Debtor, each Settling Former Partner’s liability

                                                                                                             must be calculated separately and apart from any other Settling

                                                                                                             Former Partner based upon their ownership interest during the

                                                                                                             relevant time period.        Although the Debtor claims to have calculated

                                                                                                             each Settling Former Partner’s potential liability and contribution,

                                                                                                             it fails to disclose this information in the Plan or the Disclosure

                                                                                                             Statement.     Without a full disclosure of each Settling Former

                                                                                                             Partner’s individual contribution and potential risk of all claims,

                                                                                                             plus an allocation to those claims, neither MCMAHAN nor this Court

                                                                                                             can properly evaluate whether the proposed settlement is reasonable
                                                                                                             Objection to Joint Plan of Liquidation Of Sedgwick, LLP
                                                                                                             Case No. 18-31087 (HLB)                                                             3
                                                                                                          Case: 18-31087   Doc# 328   Filed: 01/16/20   Entered: 01/16/20 14:15:39   Page 5 of
                                                                                                                                                   10
                                                                                                             under either CCP 877.6 or Rule 9019.              (See Tech-Bilt, Inc. v.

                                                                                                             Woodward-Clyde & Assocs. (1985) 38 Cal. 3d 488, 499 (factors that a

                                                                                                             court should consider in ruling whether there is a good faith

                                                                                                             settlement is the plaintiff’s potential recovery, the settling

                                                                                                             party’s potential liability, and the amount paid in settlement); see

                                                                                                             also A&C Properties (9th Cir. 1986) 784 F.2d 1377, 1381 (setting

                                                                                                             forth four factors a court should consider in determining whether a

                                                                                                             settlement is fair and equitable.)

                                                                                                                The Debtor further alleges that it has investigated all potential

                                                                                                             claims against the Settling Former Partners, including potential

                                                                                                             breach of fiduciary duty claims, but does not believe any such
                                                                   SAN FRANCISCO, CALIFORNIA 94127-0558
                     SWEET & WALKER

                                                                          Telephone: (415) 334-1600




                                                                                                             claims exist.     However, it fails to explain what steps were taken to
                                      A PROFESSIONAL CORPORATION
THE LAW OFFICES OF




                                                                               P.O.Box 27558




                                                                                                             investigate these potential claims or why it believes these claims

                                                                                                             do not exist.     Moreover, it does not even address the potential

                                                                                                             liability that the Settling Former Partners have to the Non-Settling

                                                                                                             Former Partners.         Until the Debtor discloses all facts to show the

                                                                                                             proposed settlement is reasonable under the circumstances,

                                                                                                             confirmation of any Plan is unwarranted.

                                                                                                                C. THE DEBTOR HAS FAILED TO COMPLY WITH CCP 877.6 REQUIREMENTS.

                                                                                                                  CCP Section 877.6(a)(2) provides that, in lieu of a noticed

                                                                                                             motion, a party may apply for determination of good faith settlement

                                                                                                             after providing notice.          Here, Debtor originally filed a motion

                                                                                                             seeking an order approving the proposed settlement agreement and

                                                                                                             releasing all claims of the Settling Former Partners; however, it

                                                                                                             withdrew this motion after receiving an opposition from another Non-
                                                                                                             Objection to Joint Plan of Liquidation Of Sedgwick, LLP
                                                                                                             Case No. 18-31087 (HLB)                                                              4
                                                                                                          Case: 18-31087   Doc# 328    Filed: 01/16/20   Entered: 01/16/20 14:15:39   Page 6 of
                                                                                                                                                    10
                                                                                                             Settling Former Partner.         (See Opposition to Debtor’s Motion for

                                                                                                             Order Approving the Compromise of a Controversy Among the Debtor and

                                                                                                             Certain Former Equity Partners of the Debtor (Document No. 276);

                                                                                                             Notice of Withdrawal, Without Prejudice, of Motion For Order

                                                                                                             Approving the Compromise of a Controversy Among the Debtor and

                                                                                                             Certain Former Equity Partners of the Debtor (Document No. 280).)

                                                                                                             It now seeks to obtain the CCP Section 877.6 release through its

                                                                                                             application for confirmation of the Plan, rather than by noticed

                                                                                                             motion.   However, the Debtor failed to indicate “the basis, terms,

                                                                                                             and amount of the settlement” for each Settling Former Partner in

                                                                                                             either the Plan or the Disclosure Statement, which is required under
                                                                   SAN FRANCISCO, CALIFORNIA 94127-0558
                     SWEET & WALKER

                                                                          Telephone: (415) 334-1600




                                                                                                             CCP Section 877.6(a)(2).         Accordingly, the Plan should not be
                                      A PROFESSIONAL CORPORATION
THE LAW OFFICES OF




                                                                               P.O.Box 27558




                                                                                                             confirmed until the Debtor complies with the statutory requirements

                                                                                                             of CCP Section 877.6 and provides all information regarding the

                                                                                                             basis, terms, and amount each Settling Former Partner is paying.

                                                                                                                D. THE DEBTOR FAILED TO SHOW THE PLAN TREATS CLASS 3 MEMBERS
                                                                                                                   FAIRLY AND EQUITABLY.

                                                                                                                  Debtor has failed to show that “the plan does not discriminate

                                                                                                             unfairly, and is fair and equitable, with respect to each class of

                                                                                                             claims or interests that is impaired.” (11 U.S.C. § 1129.)                    MCMAHAN

                                                                                                             has been informed, and believes, that at least two of the Settling

                                                                                                             Former Partners, who were “under-capitalized” at the time of the

                                                                                                             dissolution (a class that Debtor alleges MCMAHAN falls within), are

                                                                                                             receiving a discount/reduction of the asserted under-capitalized

                                                                                                             claims by as much as 70%; however, the Debtor has failed to set

                                                                                                             Objection to Joint Plan of Liquidation Of Sedgwick, LLP
                                                                                                             Case No. 18-31087 (HLB)                                                             5
                                                                                                          Case: 18-31087   Doc# 328   Filed: 01/16/20   Entered: 01/16/20 14:15:39   Page 7 of
                                                                                                                                                   10
                                                                                                             forth any reason why those Settling Former Partners are receiving

                                                                                                             this significant discount or why those funds (which are believed to

                                                                                                             be approximately $200,000.00) are not being contributed to the

                                                                                                             estate.   Moreover, the Debtor has not offered a similar reduction of

                                                                                                             its “under-capitalized” claim against other similarly classified

                                                                                                             partners, such as MCMAHAN, or explained why it is treating similarly

                                                                                                             classified members differently.            Given these facts, the Debtor’s

                                                                                                             proposal is tantamount to disparate treatment, which is inequitable

                                                                                                             and unreasonable, and appears to place the interests of the Settling

                                                                                                             Former Partners over the best interest of the estate, especially

                                                                                                             since the Settling Former Partners include the Debtor’s responsible
                                                                   SAN FRANCISCO, CALIFORNIA 94127-0558
                     SWEET & WALKER




                                                                                                             individuals.2 Given that the Debtor has failed to show the proposed
                                                                          Telephone: (415) 334-1600
                                      A PROFESSIONAL CORPORATION
THE LAW OFFICES OF




                                                                               P.O.Box 27558




                                                                                                             settlement is fair, equitable, or reasonable, the Plan should not be

                                                                                                             confirmed.

                                                                                                                 E. THE DEBTOR FAILED TO INVESTIGATE ALL CLAIMS.

                                                                                                                  The Debtor claims in its moving papers that it “does not

                                                                                                             believe” that the firm has additional claims against the Settling

                                                                                                             Former Partners, including breaches of fiduciary duty claims.                       Yet,

                                                                                                             even though it has not investigated such claims, the Debtor is

                                                                                                             attempting to release all claims against the Settling Former

                                                                                                             Partners, including the prior executive committee members and the

                                                                                                             dissolution committee members who had, and continue to have, a


                                                                                                             2
                                                                                                               Releasing the responsible individuals appears to be a direct conflict of
                                                                                                             interest since these individuals presumably approved the proposed settlement.
                                                                                                             MCMAHAN also questions why the Debtor’s counsel appears to be representing the
                                                                                                             Settling Former Partners in this matter.
                                                                                                             Objection to Joint Plan of Liquidation Of Sedgwick, LLP
                                                                                                             Case No. 18-31087 (HLB)                                                               6
                                                                                                          Case: 18-31087   Doc# 328   Filed: 01/16/20   Entered: 01/16/20 14:15:39   Page 8 of
                                                                                                                                                   10
                                                                                                             fiduciary responsibility to the Debtor.              The Debtor should not be

                                                                                                             allowed to release such claims without conducting a full

                                                                                                             investigation into the viability of, and potential recovery from,

                                                                                                             these claims since they could result in more money to the estate.

                                                                                                             The Debtor should only be allowed to release those claims for which

                                                                                                             payment is made, i.e., the clawback claims.

                                                                                                                F. THE DEBTOR FAILS TO SUPPORT ITS LIQUIDATION ANALYSIS.

                                                                                                                  In its liquidation analysis, the Debtor claims that it would

                                                                                                             incur additional costs should the case be converted to a Chapter 7,

                                                                                                             and that its potential recovery will decrease.                For example, the

                                                                                                             Debtor alleges its litigation expenses will increase to $800,000
                                                                   SAN FRANCISCO, CALIFORNIA 94127-0558
                     SWEET & WALKER

                                                                          Telephone: (415) 334-1600




                                                                                                             should the case be converted and that it would only recover
                                      A PROFESSIONAL CORPORATION
THE LAW OFFICES OF




                                                                               P.O.Box 27558




                                                                                                             $2,000,000 in clawbacks, rather than $2,604,000.                 However, the

                                                                                                             Debtor fails to explain the basis for these allegations.                    There is

                                                                                                             no evidence that the Settling Former Partners would not agree to pay

                                                                                                             the settlement amount to a Chapter 7 Trustee, which would negate the

                                                                                                             $350,000 litigation costs, or any explanation why the contingent

                                                                                                             counsel fees would rise to 40% of the amount recovered, rather than

                                                                                                             remain at the 35% rate under the Chapter 11.                The Debtor also fails

                                                                                                             to explain the basis for the $350,000 “Trustee Professionals –

                                                                                                             Chapter 7,” fails to set forth the rates that will be charged by the

                                                                                                             Liquidating Trustee, and fails to explain the basis for alleging the

                                                                                                             Liquidating Trustee’s costs and fees will be $550,000.

                                                                                                                  Given these facts, along with the disparate treatment of the

                                                                                                             member class and the possible conflict of interest of some Settling
                                                                                                             Objection to Joint Plan of Liquidation Of Sedgwick, LLP
                                                                                                             Case No. 18-31087 (HLB)                                                             7
                                                                                                          Case: 18-31087   Doc# 328   Filed: 01/16/20   Entered: 01/16/20 14:15:39   Page 9 of
                                                                                                                                                   10
                                                                                                             Former Partners, MCMAHAN believes that an independent Chapter 7

                                                                                                             Trustee would be in the best position to evaluate each Settling

                                                                                                             Former Partners’ settlement contribution and determine whether it is

                                                                                                             a reasonable amount in comparison to their individual potential

                                                                                                             liability.     MCMAHAN further believes that a Chapter 7 Trustee could

                                                                                                             liquidate the assets for a lessor fee than a Liquidating Trustee.

                                                                                                                   Thus, unless Debtor provides support for its allegations, it

                                                                                                             appears a Chapter 7 conversion may be a better option.

                                                                                                                                                      III.

                                                                                                                                                  CONCLUSION

                                                                                                                   The Debtor fails to provide any legal authority to support the
                                                                   SAN FRANCISCO, CALIFORNIA 94127-0558
                     SWEET & WALKER

                                                                          Telephone: (415) 334-1600




                                                                                                             Plan’s provision to bar the Non-Settling Former Partners’ potential
                                      A PROFESSIONAL CORPORATION
THE LAW OFFICES OF




                                                                               P.O.Box 27558




                                                                                                             claims against the non-bankrupt Settling Former Partners and provide

                                                                                                             them with a full release of all claims, despite the fact they are

                                                                                                             only settling clawback claims.           The Debtor further fails to show

                                                                                                             that the proposed settlement agreement is fair or reasonable given

                                                                                                             the disparate treatment of similarly classified members.                  Last, the

                                                                                                             Debtor fails to factually support its Liquidation Analysis or show

                                                                                                             that it would not be more beneficial to convert the case to a

                                                                                                             Chapter 7. For these reasons, MCMAHAN respectfully requests that

                                                                                                             this Court sustain his objections and not confirm the Plan.

                                                                                                             Dated:    January 16, 2020            Respectfully submitted,

                                                                                                                                                   SWEET & WALKER PC

                                                                                                                                                   __/s/ Lorna Walker_______________
                                                                                                                                                   Lorna Walker
                                                                                                                                                   Attorney for TROY D. McMAHAN
                                                                                                             Objection to Joint Plan of Liquidation Of Sedgwick, LLP
                                                                                                             Case No. 18-31087 (HLB)                                                            8
                                                                                                          Case: 18-31087   Doc# 328   Filed: 01/16/20 Entered: 01/16/20 14:15:39   Page 10 of
                                                                                                                                                   10
